Citation Nr: 1701197	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO. 11-08 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Sara K. Hill, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, daughter, and mother-in-law


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In June 2012, the Veteran, his wife, his daughter, and his mother-in-law testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In May 2014 and September 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for a disorder manifested by head, neck, and/or jaw pain was remanded in September 2015 along with the claim currently on appeal. Following development conducted pursuant to the Remand, the Agency of Original Jurisdiction (AOJ), in a December 2015 rating decision, granted service connection for chronic head pain, jaw pain, occipital/posterior neck pain, and lateral/anterior neck pain. As these issues have been fully granted, they are no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the AOJ. 
REMAND

Following examination in October 2015, the VA examiner opined that the Veteran's sleep apnea was not incurred during or related to service, and was not caused or related to the service-connected psychogenic movement disorder. However, the VA examiner's opinion was summary in nature and provided an insufficient basis. In addition, since the VA examination, service connection was granted for chronic head, jaw, and neck pain disorders. Accordingly, an addendum medical opinion is needed, to include consideration of the recently service-connected disabilities as cause or aggravation of the Veteran's sleep apnea. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the October 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's sleep apnea. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should clarify the type of sleep apnea demonstrated by the Veteran (obstructive, central, or mixed). Specifically, the VA examiner should reconcile the previous diagnosis of obstructive sleep apnea with evidence suggesting a central sleep apnea component. 

Then, the VA examiner should offer the following opinions:

a. Did the Veteran's sleep apnea begin during service or it is otherwise related to active service?

In rendering this opinion, the VA examiner should specifically comment on the lay contentions that symptoms of sleep apnea (snoring, excessive daytime sleepiness, fatigue) existed for many years prior to the 2008 diagnosis. 

b. Is the Veteran's sleep apnea caused by a service-connected disability?

c. Is the Veteran's sleep apnea aggravated by a service-connected disability?

If the opinion is that the sleep apnea was aggravated by a service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*A September 2009 VA sleep consultation report reflects that the Veteran demonstrated mild-to-moderate sleep apnea.

*An October 2008 private sleep study report reflects that the Veteran reported excessive daytime sleepiness, fatigue, and snoring, but no reported witnessed apneas. The report documented 54 apnea events, 42 of which were obstructive, 10 were central, and two were mixed.

*A November 2008 VA respiratory therapy treatment record reflects review of the private sleep study results. The VA clinician provided no diagnosis, but noted that the Veteran's sleep architecture appeared "fairly unremarkable" and approximately 15 percent of the apneas documented were central apneas.

*In a January 2009 statement describing the Veteran's psychogenic disorder/idiopathic dystonia, the Veteran's wife reported associated symptoms of increasing fatigue, exhaustion, and forgetfulness.

*A February 2009 statement in which the Veteran reports "central apnea, non-breathing for over 15 years, only currently diagnosed."

*A May 2009 private neurology treatment record reflects a reported history of central sleep apnea by sleep study.

*Some VA treatment records note a history of central sleep apnea, while others list obstructive sleep apnea under the Veteran's "Problem List." An October 2009 VA treatment record reflects that the Veteran questioned why central sleep apnea was not listed.

*During the June 2012 Board hearing, the Veteran testified that his sleep apnea is secondary to his psychogenic disorder/idiopathic dystonia, and is part of a cascade of disabilities, including the head, jaw, and neck pain disabilities.

*Upon VA examination in October 2015, the Veteran reported symptoms of sleep apnea for at least the preceding 20 years, including tired feelings in the morning, persistent daytime hypersomnolence, and snoring. The VA examiner opined that the Veteran's sleep apnea was less likely than not was incurred in service due to a lack of objective evidence of sleep apnea until the diagnosis in 2008. The VA examiner also opined that the sleep apnea is not likely caused or related to the psychogenic movement disorder, noting that "his psychogenic movement disorder is not associated with causing obstructive sleep apnea."

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




